I.

Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page1of7 Page ID #:196

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiffs’ Ex Parte Application for

Temporary Restraining Order [DE 6]

INTRODUCTION

On April 15, 2021, six Plaintiffs proceeding under the pseudonyms Doe 1, Doe 2, Doe 3, Doe 4,

Doe 5, and Doe 6 (“Plaintiffs”)! filed a complaint against the United States of America and Merrick
Garland in his official capacity as U.S. Attorney General (together, “the Government’). Plaintiffs allege

c

laims for Return of Property pursuant to Federal Rule of Criminal Procedure Rule 41(g) and for

violation of Plaintiffs’ rights under the Fourth and Fifth Amendments of the Constitution.

Plaintiffs’ claims arise from the Government’s seizure and search of Plaintiffs’ personal property

located in six safe deposit boxes on the premises of non-party US Private Vaults. Plaintiffs seek to
represent a class of “All persons and/or entities who maintained a safe deposit box at US Private Vaults,
located at 9182 West Olympic Boulevard, Beverly Hills, CA 90212 during the month of March 2021.”
(Compl. § 14, ECF No. 1).

Presently before the Court is Plaintiffs’ Ex Parte Application for Temporary Restraining Order,

(“TRO Application”) (ECF No. 6), whereby Plaintiffs request an order enjoining the Government from
taking various actions with respect to property seized from US Private Vaults, among other relief. For
the reasons that follow, the Court DENIES Plaintiffs’ TRO Application.

 

1

Plaintiffs filed this suit pseudonymously to protect themselves from the risk of criminal

prosecution, and from injury, harassment, retaliation, and embarrassment.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 2of7 Page ID #:197

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Il. FACTUAL BACKGROUND

Unless otherwise noted, the following factual background is drawn from Plaintiffs’ complaint:

Since 2011, US Private Vaults (“USPV”) has operated a facility offering private safe deposit
boxes. USPV houses between 600 and 1000 safe deposit boxes and rents them to hundreds of customers.
Prior to and during March 2021, Plaintiffs and the putative class members each leased and maintained
one or more boxes at USPV in which they kept non-contraband property, including U.S. currency, gold,
and jewelry.”

USPV’s safe deposit boxes differ from those of a typical bank. USPV does not keep a key to any
rented boxes, which means that the only person with the ability to open the box is the renter or the
renter’s designee. In addition, USPV provides other privacy and security features. For instance,
boxholders are identified by encrypted biometric information; USPV’s premises are under 24/7 video
monitoring by a security company; and USPV maintains motion detectors, heat sensors, and other
sophisticated security measures to detect intruders after regular business hours. USPV also offers
insurance for its safe deposit boxes, up to $500,000 per box.

USPV’s business attracted the Government’s attention. A grand jury indicted USPV for
conspiring with its customers to launder money, distribute drugs, and structure financial transactions to
avoid currency reporting requirements. (Defs.’ Opp. to Pls.” TRO Application at 1, ECF No. 16). From
March 22, 2021 through March 26, 2021, federal law enforcement agents searched USPV and seized
every safe deposit box in the facility. The Government maintains that it searched the contents of each
box pursuant to a sealed criminal seizure warrant (“the warrant”).* (TRO Application at 2). When
inventorying the boxes, the Government found fentanyl, OxyContin, firearms, and stacks of $100 bills to
which drug dogs alerted. (Defs.’ Opp. to Pl.’s TRO Application at 17).

Plaintiffs maintain that their boxes do not contain any contraband. Yet the Government refuses to
return Plaintiffs’ property unless they identify themselves. To reclaim their property, the Government

 

2 Doe 1 maintained Box Nos. 5006 and 4105; Doe 2 maintained Box Nos. 5006 and 4105; Doe 3
maintained Box No. 6710; Doe 4 maintained Box No. 4300; Doe 5 maintained Box No. 400, and; Doe 6
maintained Box No. 40.

3 On April 20, 2021, five days after Plaintiffs filed their Complaint and TRO Application, the
warrant was unsealed by order of United States Magistrate Judge Alexander F. MacKinnon. (See Pls.’
Supp. Mem. ISO of TRO Application, ECF No. 20). Plaintiffs now have access to the warrant.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 3of7 Page ID #198

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

has informed box holders that they must visit www.forms.fbi.gov/uspvclaims and submit a form to the
FBI containing their full name, address, e-mail address, and telephone number. (TRO Application at 3).
Plaintiffs allege that the Government intends to criminally investigate every box holder that comes
forward to claim his or her property. Only if Plaintiffs can convince the FBI that they legally obtained
their property will the Government return it to them. Thus, for Plaintiffs to vindicate their Fourth
Amendment right to be free from unreasonable searches and seizures, they must forfeit their Fifth
Amendment right against self-incrimination

tl. JUDICIAL STANDARD

While a preliminary injunction is intended to preserve the status quo pending a judgment on the
merits, a TRO is intended to preserve the status quo only until a preliminary injunction hearing can be
held. Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 422 (4th Cir. 1999) (citing Granny
Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S.
423, 439 (1974). “Consequently, [TROs] are of limited duration, not—like preliminary injunctions—of
indefinite duration.” Jd.

The standard for a TRO is “substantially identical” to the standard for a preliminary injunction.
See Stuhibarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). To
obtain a TRO or a preliminary injunction, the moving party must show: (1) a likelihood of success on
the merits; (2) a likelihood of irreparable harm to the moving party in the absence of preliminary relief;
(3) that the balance of equities tips in favor of the moving party; and (4) that an injunction is in the
public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The court may also
apply a sliding scale test, whereby the elements of the Winter test are balanced “‘so that a stronger
showing of one element may offset a weaker showing of another.” Alliance for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The moving party has the burden of persuasion. Hi/l v.
McDonough, 547 U.S. 573, 584 (2006).

IV. DISCUSSION

The six Doe Plaintiffs request that the Court enter a TRO granting Plaintiffs and the putative
class members with seven forms of injunctive relief. As an initial matter, the Court denies Plaintiffs’
application for classwide injunctive relief. The scope of an injunctive “remedy must be no broader and
no narrower than necessary to redress the injury shown by the [moving party].” California v. Azar, 911
F.3d 558, 584 (9th Cir. 2018). As no class has been certified, the Court limits its analysis of whether
Plaintiffs are entitled to a TRO to the Plaintiffs’ assertion of their individual rights. The Court considers
the various forms of relief that Plaintiffs seek in turn, and for the reasons below, denies the TRO
Application in its entirety.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 4of7 Page ID #:199

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

A. Plaintiffs’ Request for an Order Requiring the Government to Produce the Search
Warrant and Inventory of Seized Property

Plaintiffs assert that they will suffer irreparable harm if the Court does not “order the government
to produce a copy of the warrant, and all inventories taken of [] their individual boxes[.]” (See TRO
Application at 7). Plaintiffs now have a copy of the warrant, so their request for the warrant is moot.

As for the box inventories, Plaintiffs assert that they have a right to obtain the Government’s
inventory of the property seized from USPV pursuant to Fed. R. Crim. P. 41(f)(1)(B) and (D). This
aspect of Plaintiffs’ TRO Application is also denied. Every boxholder has knowledge of the items they
kept in their respective boxes—accordingly, Plaintiffs make no showing that they will likely suffer
irreparable harm should the Government fail to immediately disclose information they already know.

B. Plaintiffs’ Request for an Order Enjoining the Government from Conducting

Further Investigation of Class Members and Their Property

Next, Plaintiffs request that the Court enjoin the Government from engaging in “1) any
additional search of Plaintiffs’ . . . boxes, and 2) using any information already learned, until the Court
can decide the merits of [Plaintiffs’] Fourth Amendment claim.” (TRO Application at 8). In their Reply,
however, Plaintiffs abandon the second aspect of this request. (See Pls.’ Reply at 3, ECF No. 17)
(“Plaintiffs are not seeking to enjoin the government from conducting any criminal investigations.”). But
Plaintiffs maintain that the Government should be enjoined from further searching Plaintiffs’ boxes,
“pending a determination by the Court as to the legality of [the Government’s] ‘inventory’ search.’” (/d.
at 11).

Plaintiffs’ Supplemental Memorandum in Support of Their TRO Application, filed on April 20,
2021, further clarifies the scope of their TRO request. There, Plaintiffs argue that the Government
violated their Fourth Amendment rights not by seizing the nests of boxes from USPV, but by searching
the boxes in a manner that went beyond the scope of the inventory search permitted by the warrant.

The warrant authorized the seizure of “[t]he nests of safety deposit boxes and keys” from USPV.
The warrant did not, however, “authorize a criminal search or seizure of the contents of the safety
deposit boxes.” (Pls.’ Supp. Mem. ISO of TRO Application, App’x). The warrant further states that:

In seizing the nests of safety deposit boxes, agents shall follow their written inventory
policies to protect their agencies and the contents of the boxes. Also in accordance with
their written policies, agents shall inspect the contents of the boxes in an effort to identify
their owners in order to notify them so that they can claim their property].]

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 5of7 Page ID #:200

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

(/d.) Plaintiffs argue that the Government exceeded the scope of the inventory search authorized by the
warrant in two ways: (1) by using “drug dogs in an effort to detect narcotics on the currency it found|,]”
and (2) by unpackaging the boxes’ contents and counting the money therein. (Pls.’ Supp. Mem. ISO
TRO Application at 3).

As an initial matter, Plaintiffs have not made the requisite showing of “extraordinary
circumstances” that would justify judicial intervention in the executive function of conducting a criminal
investigation. See Olagues v. Russoniello, 770 F.2d 791, 799 (9th Cir. 1985) (“[O]nly in extraordinary
circumstances would we entertain an action to enjoin a prosecutor’s investigatory activities.”’); see also
United States v. Chanen, 549 F.2d 1306, 1313 (9th Cir. 1977) (“[A] court may not exercise its
‘supervisory power’ in a way which encroaches on the prerogatives of [prosecutors] unless there is a
clear basis in fact and law for doing so.”).

Further, Plaintiffs have failed to show a likelihood of success on the merits of their claim that the
Government exceeded the scope of a permissible inventory search. The Ninth Circuit has found that the
use of a drug dog during an inventory search is generally not unreasonable under the Fourth
Amendment. See United States v. Nieto-Rojas, 470 F. App’x 674, 676 (9th Cir. 2012) (finding that “[a]
search of the interior of a vehicle after a drug-sniffing canine ha[d] alerted to the odor of a controlled
substance after walking around its exterior [was] not unreasonable under the Fourth Amendment” where
the dog alerted to the odor of a controlled substance during the course of an “inventory search”). As to
the Government’s decision to count the money in the boxes, Plaintiffs cite no authority and raise no
argument in support of their assertion that counting money as part of an inventory search violates any
“written inventory policies.”

C. Plaintiffs’ Request for an Order Enjoining the Government from Informing
Plaintiffs that They Must Provide Personal Information to Reclaim Their Property

Next, Plaintiffs argue that “[t]he Court should restrain the government from insisting Plaintiffs
... waive their Fifth Amendment right against self-incrimination to obtain return of their property.”
(TRO Application at 8-9). The Court denies this request because Plaintiffs have not shown that they are
likely to suffer irreparable harm in the absence of such an injunction.

Plaintiffs note that the FBI’s claims process requires boxholders to submit their full name,
address, e-mail address, and telephone number. To engage in this claims process, Plaintiffs assert, would
require them to forfeit their Fifth Amendment right to be free from self-incrimination. But Plaintiffs
have another avenue to seek return of their property that does not involve engaging in the FBI’s claims

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 6of7 Page ID #:201

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

process: they may bring a claim for return of property under Fed. R. Crim. P. Rule 41(g)—as they have
done here. Accordingly, Plaintiffs will not suffer irreparable harm if their requested TRO does not issue.

D. Plaintiffs’ Request to Proceed Anonymously

In their TRO Application, the six Doe Plaintiffs request that the Court allow them to file claims
for return of their property using a pseudonym. It is unclear whether Plaintiffs seek permission to file a
claim for return of their property with the FBI under a pseudonym, or permission to pursue their legal
claims in this case under a pseudonym. Either way, Plaintiffs have not shown that a TRO regarding their
use of pseudonyms is warranted.

To the extent Plaintiffs seek an order instructing the FBI as to how it may process claims for
return of property, as stated in subsection B, Plaintiffs have not made the requisite showing of
“extraordinary circumstances” to justify judicial intervention in this executive function. And to the
extent Plaintiffs wish to continue to prosecute this case anonymously, this issue is premature as the
Government has not filed a motion to require Plaintiffs to identify themselves.

E. Plaintiffs’ Request for a TRO Related to Judicial Civil Forfeiture Proceedings

In their TRO Application, Plaintiffs also request an order suspending the “claim filing
deadlines regarding any judicial civil forfeiture case the government may file against property taken
from their USPV safe deposit boxes, and 2) . . . stay[ing] . . . discovery in any such judicial forfeiture
case — until the Court determines the constitutionality of the box searches and seizures.” (Reply at 12).
Plaintiffs do not assert that any judicial forfeiture case has been filed, nor is the Court aware of any such
proceeding. Accordingly, Plaintiffs make no showing that they are likely to be irreparably harmed if the
Court declines to issue a TRO concerning deadlines in a hypothetical civil forfeiture case that may never
be filed.

F. Plaintiffs’ Request for an Order Enjoining the Government from Destroying
Evidence

Finally, Plaintiffs request an order enjoining the Government from “destroying and/or disposing
of the safe deposit box nests and individual safe deposit boxes, so as to allow access to the boxes using
the box holders’ keys issued by USPV — which can help establish their ownership of the personal
property therein.” (TRO Application at 15). Plaintiffs fail to show that they will likely suffer irreparable
harm absent such an order. Plaintiffs have not alleged any facts that would indicate a likelihood that the
Government will destroy or dispose of evidence. Further, the law already provides sanctions to address
spoliation of evidence.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 7
Case 2:21-cv-03254-RGK-MAR Document 23 Filed 04/22/21 Page 7of7 Page ID #:202

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date April 22, 2021

 

 

Title Does 1 et al v. United States of America et al

 

V. CONCLUSION
For the foregoing reasons, the Court DENIES Plaintiffs’ TRO Application.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 7
